Citation Nr: 0618201	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-32 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for diabetes mellitus (type 
II) due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


   
ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to September 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for diabetes mellitus (type II) due to 
herbicide exposure.  The veteran was scheduled for a 
videoconference hearing on June 12, 2006; however, in lieu of 
his videoconference hearing, he submitted a statement 
expressing his intent to withdraw his appeal. 


FINDINGS OF FACT

On June 12, 2006, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant, that he intended to withdraw his appeal seeking 
service connection for diabetes mellitus (type II) due to 
herbicide exposure; there is no question of fact or law 
remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA applies in the instant case.  However, given the 
veteran's expression of intent to withdraw his appeal, 
further discussion of the impact of VA's duties to notify and 
assist are not necessary.

II.  Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In a written statement received by the Board on June 12, 
2006, the veteran withdrew his appeal seeking service 
connection for diabetes mellitus (type II) due to herbicide 
exposure.  Hence, there is no allegation of error of fact or 
law for appellate consideration on this claim.  Accordingly, 
the Board does not have jurisdiction to consider an appeal in 
this matter and the appeal must be dismissed without 
prejudice.


ORDER

The appeal seeking service connection for diabetes mellitus 
(type II) due to herbicide exposure is dismissed.


____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


